               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:20-cv-00020-MR-WCM
               CIVIL CASE NO. 1:20-cv-00065-MR-WCM


ROBERT NEVILLE, MD,             )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                             ORDER
                                )
ELIZABETH McCAGHREN,            )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s “Notice of Judicial

Misconduct,” which the Court construes as a motion for recusal. [CV1 Doc.

13; CV2 Doc. 11].1

      The Plaintiff seeks the recusal of the undersigned based on alleged

judicial misconduct and bias. [Id. at 2].            The Plaintiff argues that the

undersigned engaged in judicial misconduct when he “exceeded his

authority by independently investigating aspects of the related cases filed in

Georgia and California” and made “outrageous statements” regarding the




1  Citations to the record herein contain the relevant document number referenced
preceded either by the letters “CV1” denoting that the document is listed on the docket in
Civil Case No. 1:20-cv-00020-MR-WCM and the letters “CV2” denoting that the document
is listed on the docket in Civil Case No. 1:20-cv-00065-MR-WCM.


      Case 1:20-cv-00020-MR-WCM Document 14 Filed 08/24/20 Page 1 of 6
Plaintiff’s “frivolous and meritless pleadings” and “forum shopping.” [Id. at 1-

2].

      28 U.S.C. § 455 governs the disqualification of federal judges. In

pertinent part, that statute provides:

            (a) Any justice, judge, or magistrate judge of the
            United States shall disqualify himself in any
            proceeding in which his impartiality might reasonably
            be questioned.

            (b) He shall also disqualify himself in the following
            circumstances:

            (1) Where he has a personal bias or prejudice
            concerning a party, or personal knowledge of
            disputed   evidentiary facts concerning   the
            proceeding[.]

Id.

      In the Fourth Circuit, the standard outlined in subsection (a) is analyzed

objectively by determining whether a reasonable person with knowledge of

the relevant facts and circumstances might question the judge's impartiality.

See United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003). The

“reasonable person” is a “well-informed, thoughtful observer,” who is not

“hypersensitive or unduly suspicious.” Rosenberg v. Currie, No. 0:10-1555-

DCN-PJG, 2010 WL 3891966, at *1 (D.S.C. Sept. 3, 2010) (quoting In re

Mason, 916 F.2d 384, 386 (7th Cir. 1990)); see Cherry, 330 F.3d at 665

(quoting United States v. DeTemple, 162 F.3d 279, 287 (4th Cir. 1998) (“A
                                         2
      Case 1:20-cv-00020-MR-WCM Document 14 Filed 08/24/20 Page 2 of 6
presiding judge is not, however, required to recuse himself simply because

of unsupported, irrational or highly tenuous speculation.”)).

      Bias or prejudice must be proven by compelling evidence. Brokaw v.

Mercer Cty., 235 F.3d 1000, 1025 (7th Cir. 2000). Additionally, the movant

must demonstrate a bias that is extrajudicial or personal in nature, and which

results in an opinion based on something other than what was learned from

the judge's participation in the case. Lindsey v. City of Beaufort, 911 F. Supp.

962, 967 n.4 (D.S.C. 1995). “In other words, no recusal is warranted if the

alleged bias is ‘merely based upon the judge's rulings in the instant case or

related cases . . . .’” Farmer v. United States, Nos. 5:10-CR-271-FL-3, 5:12-

CV-725-FL, 2013 WL 3873182, at *3 (E.D.N.C. July 25, 2013) (quoting

United States v. Carmichael, 726 F.2d 158, 160 (4th Cir. 1984)).

      The Plaintiff argues that the undersigned engaged in judicial

misconduct necessitating his recusal by taking judicial notice of the related

cases filed in Georgia and California. [CV1 Doc. 13 at 1; CV2 Doc. 11 at 1].

Federal Rule of Evidence 201(e) provides that “[o]n timely request, a party

is entitled to be heard on the propriety of taking judicial notice and the nature

of the fact to be noticed. If the court takes judicial notice before notifying a

party, the party, on request, is still entitled to be heard.” As such, Rule 201

“expressly contemplates courts taking judicial notice without prior warning”

                                       3
     Case 1:20-cv-00020-MR-WCM Document 14 Filed 08/24/20 Page 3 of 6
and then allowing the party to subsequently request an opportunity to be

heard. Ball v. LeBlanc, 792 F.3d 584, 591 (5th Cir. 2015) (citing id.). Indeed,

the Commentary to Rule 201 also states that “[n]o formal scheme of giving

[judicial] notice is provided” by the Federal Rules of Evidence and

acknowledges a party may have “no advance notice at all.” Fed. R. Evid.

201(e), Advisory Committee Notes. Here, the Plaintiff does not request an

opportunity to heard. Instead, he flatly argues that the taking of judicial notice

was improper. Regardless of whether the Plaintiff has properly made a

request to be heard, the Court will analyze the propriety of taking judicial

notice of the Georgia and California cases in the interest of thoroughness.

      Federal Rule of Evidence 201(b) provides that courts “may judicially

notice a fact that is not subject to reasonable dispute because it: (1) is

generally known within the trial court's territorial jurisdiction; or (2) can be

accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” Moreover, courts “may properly take judicial

notice of ‘matters of public record’ and other information that, under Federal

Rule of Evidence 201, constitute ‘adjudicative facts.’” Goldfarb v. Mayor of

Baltimore, 791 F.3d 500, 508 (4th Cir. 2015). Accordingly, “federal courts,

in appropriate circumstances, may take notice of proceedings in other courts,

both within and without the federal judicial system, if those proceedings have

                                        4
     Case 1:20-cv-00020-MR-WCM Document 14 Filed 08/24/20 Page 4 of 6
a direct relation to matters at issue.” St. Louis Baptist Temple, Inc. v. FDIC,

605 F.2d 1169, 1172 (10th Cir. 1979). Because the actions in Georgia and

California have a direct relation to this case, the Court was within its authority

to take judicial notice of those proceedings.2 As such, the Court’s taking of

judicial notice was neither judicial misconduct nor grounds for the recusal of

the undersigned.

       The Plaintiff further argues that the undersigned has demonstrated

bias in his prior rulings by stating that the Plaintiff has filed “frivolous and

meritless pleadings” and engaged in “forum shopping.” [CV1 Doc. 13; CV2

Doc. 11]. The Plaintiff has not, however, met his burden to show that the

recusal of the undersigned is appropriate. The Plaintiff has merely presented

conclusory allegations based entirely on the Court's rulings in this case as

evidence of the Court's bias against him. Moreover, the actions highlighted

by the Plaintiff as evidence of the Court's bias are merely the result of the

Court’s application of basic legal doctrines.                   For instance, the Court

dismissed the Plaintiff's suit because his claims against the Defendant had

been previously dismissed by another Court “with prejudice.” Neville v. Dill,




2  Moreover, there is no issue with the Court taking judicial notice of the other proceedings
and filings because it did so “not for the truth of the matters asserted in the other
litigation[s], but rather to establish the fact of such litigation[s] and related filings.” Kramer
v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991).
                                                5
      Case 1:20-cv-00020-MR-WCM Document 14 Filed 08/24/20 Page 5 of 6
No. 19CV321-CAB-MDD, 2019 WL 4242502, at *2 (S.D. Cal. Sept. 6, 2019)

(emphasis added). That is not bias; that is simply following basic legal

principles. Accordingly, the Plaintiff’s allegations of bias are without merit.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Notice,” which the

Court construes as a motion for recusal, is DENIED.

      IT IS SO ORDERED.

                                       Signed: August 24, 2020




                                       6
     Case 1:20-cv-00020-MR-WCM Document 14 Filed 08/24/20 Page 6 of 6
